DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1 and 4–22 is/are pending.
Claim(s) 2 and 3 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 June 2022 was filed after the mailing date of the non-final Office Action on 16 May 2022.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Objections
Claim(s) 1 and 20–22 is/are objected to because of the following informalities:
Claim 1 recites the limitation "Formulae 2-1." Formulae is a plural noun. A single formula is further recited. Claim 1 should "Formula 2-1."
Claim 20 recites the limitation "an oligomer presented by Formula 2-1." Claim 20 should recite "an oligomer represented by Formula 2-1."
Claim 21 recites the limitation "an oligomer presented by Formula 2c." Claim 20 should recite "an oligomer represented by Formula 2c."
Claim 22 recites the limitation "an oligomer presented by Formula 2-2." Claim 20 should recite "an oligomer represented by Formula 2-2."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim(s) 1 and 4–22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the terminal parts" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a formula" in line 25. Claim 1 has previously recited the limitations "Formula 1" in line 3 and "Formulae 2-1" in line 5. It is unclear if "a formula" recited in line 25 is further limiting "Formula 1" in line 3 and/or "Formulae 2-1" recited in line 5.
Claims 4–6 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 4–6 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a formula." Claim 1 has recited the limitation "a formula." It is unclear if "a formula" recited in claim 7 is further limiting "a formula" recited in claim 1.
Claim 8 is directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claim 8 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the composition for a gel polymer electrolyte according to claim 1" and includes all the limitations of claim 1. Therefore, claim 9 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the gel polymer electrolyte according to claim 9" and includes all the limitations of claim 9. Therefore, claim 10 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the terminal parts" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "a formula" in line 21. Claim 1 has previously recited the limitations "Formula 1" in line 2 and "Formula 2c" in line 3. It is unclear if "a formula" recited in line 21 is further limiting "Formula 1" in line 2 and/or "Formula 2c" recited in line 3.
Claim 12 recites the limitation "a formula." Claim 1 has recited the limitation "a formula." It is unclear if "a formula" recited in claim 7 is further limiting "a formula" recited in claim 1.
Claims 13–15 are directly dependent from claim 11 and include all the limitations of claim 11. Therefore, claims 13–15 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "a formula." Claim 1 has recited the limitation "a formula." It is unclear if "a formula" recited in claim 7 is further limiting "a formula" recited in claim 1.
Claim 17 is directly dependent from claim 11 and include all the limitations of claim 11. Therefore, claim 17 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the composition for a gel polymer electrolyte according to claim 11" and includes all the limitations of claim 11. Therefore, claim 18 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the gel polymer electrolyte according to claim 18" and includes all the limitations of claim 18. Therefore, claim 19 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "wherein the second oligomer is an oligomer presented by Formula 2-1." Claim 11, which claim 20 is directly dependent, recites "a second oligomer comprises a repeating unit represented by Formula 2c." It is unclear how the second oligomer is an oligomer presented by Formula 2-1 as recited in claim 20 when second oligomer comprises a repeating unit represented by Formula 2c as recited in claim 11.
Claim 21 is directly dependent from claim 11 and includes all the limitations of claim 11. Therefore, claim 21 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is directly dependent from claim 12, is indirectly dependent from claim 11, and includes all the limitations of claims 11 and 12. Therefore, claim 22 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Allowable Subject Matter
Claim(s) 1 and 4–22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
Ahn (US 10,243,239 B1) discloses a composition for a gel polymer electrolyte, the composition comprising a first oligomer (C11/L45–50) [Formula 1] 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64) wherein, in Formula 1, A and A′ are each independently a unit including a (meth)acrylate group (see Formula 7b, C14/L24–C16/L64), B and B′ are each independently a unit including an amide group (see Formula 7b, C14/L24–C16/L64), C and C′ are each independently a unit including an oxyalkylene group (see Formula 7b, C14/L24–C16/L64), D is a unit including a siloxane group (see Formula 7b, C14/L24–C16/L64), and k is an integer of 1 to 100 (see Formula 7b, C14/L24–C16/L64), a second oligomer (C26/L64–66); a polymerization initiator (C11/L45–50); a lithium salt; and a non-aqueous solvent (C11/L45–50)
Ahn does not disclose, teach, or suggest the following distinguishing feature(s):
A composition for a gel polymer electrolyte, the composition comprising a second oligomer represented by Formula 2-1 or Formula 2c  [Formula 2-1] 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 [Formula 2c]  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4–22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahn (US 2017/0229735 A1) discloses a composition for a gel polymer electrolyte, the composition comprising a first oligomer (see first oligomer, [0082]); a second oligomer (see second oligomer, [0182]); a polymerization initiator (see polymerization initiator, [0082]); a lithium salt (see lithium salt, [0082]); and a non-aqueous solvent (see electrolyte solution solvent, [0082]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725